Citation Nr: 1334367	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  07-28 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating for eczema prior to August 3, 2012.  

2.  Entitlement to a rating in excess of 60 percent for eczema since August 3, 2012.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine prior to August 3, 2012.  

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine since August 3, 2012.  

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to August 3, 2012.  

6.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine since August 3, 2012.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to December 2005.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the above July 2006 rating, the agency of original jurisdiction (AOJ) granted service connection for eczema, for degenerative disc disease of the thoracolumbar spine, and for degenerative disc disease of the cervical spine, assigning noncompensable, 10 percent, and 10 percent ratings, respectively.  The effective date of the awards was December 2, 2005.  

In July 2011, the Board remanded the Veteran's claims on appeal to the AOJ for additional development.  Following the development requested, the AOJ, in a September 2012 rating decision, increased the Veteran's disability ratings for eczema, for degenerative disc disease of the thoracolumbar spine, and for degenerative disc disease of the cervical spine, assigning 60 percent, 20 percent, and 20 percent ratings, respectively.  The effective date of the awards was August 3, 2012.  The AOJ thereafter issued supplemental statements of the case (SSOC) in September 2012 and December 2012 and returned these matters to the Board for appellate review.  


FINDINGS OF FACT

1.  From December 2, 2005 to March 28, 2007, the evidence does not support eczema affecting more than 5 percent of total body area or more than 5 percent of exposed body area.  

2.  Since March 29, 2007 (the date of receipt of photos documenting a rash on the Veteran's face) to June 6, 2007, there is reasonable doubt as to whether the Veteran's eczema affects more than 40 percent of exposed body areas.  

3.  From June 7, 2007 to August 2, 2012, the evidence does not support eczema affecting more than 5 percent of total body area or more than 5 percent of exposed body area.  

4.  Since August 3, 2012, the Veteran has been assigned the maximum schedule rating for dermatitis/eczema; exfoliative dermatitis (erythroderma) has not been shown.  

5.  From December 2, 2005 to August 2, 2012, the Veteran's degenerative disc disease of the thoracolumbar spine is reflective of objective findings of 70 degrees of forward flexion with subjective complaints of pain and functional loss which equate to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion to 30 degrees or less nor ankylosis of the thoracolumbar spine has been shown.  

6.  Since August 3, 2012, the Veteran's degenerative disc disease of the thoracolumbar spine has been manifested by pain with forward flexion to 45 degrees; neither forward flexion to 30 degrees or less nor ankylosis of the thoracolumbar spine has been shown.  

7.  From December 2, 2005 to August 2, 2012, the Veteran's degenerative disc disease of the cervical spine has been manifested by pain with forward flexion to 45 degrees; ankylosis, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour has not been shown.  

8.  Since August 3, 2012 the Veteran's degenerative disc disease of the cervical spine has been manifested by pain with forward flexion to 30 degrees; neither forward flexion to 15 degrees or less nor ankylosis has been shown.  

9.  From December 2, 2005, to August 21, 2007, the neurologic manifestations of the Veteran's service-connected degenerative disc disease of the cervical spine are reflective of mild radial nerve impairment of the left upper extremity.  


CONCLUSIONS OF LAW

1.  Since the initial grant of service connection, December 2, 2005, to March 28, 2007, the criteria for a compensable rating for service-connected eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).  

2.  From March 29, 2007 to June 6, 2007, the criteria for a rating to 60 percent for service-connected eczema have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).  

3.  From June 7, 2007 to August 2, 2012, the criteria for a compensable rating for service-connected eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).  

4.  Since August 3, 2012, the criteria for a rating in excess of 60 percent for service-connected eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).  

5.  Since the initial grant of service connection, December 2, 2005, to August 2, 2012, the criteria for a rating to 20 percent for service-connected degenerative disc disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2013).  

6.  From August 3, 2012, the criteria for a rating in excess of 20 percent for service-connected degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2013).  

7.  Since the initial grant of service connection, December 2, 2005, to August 2, 2012, the criteria for a rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2013).  

8.  From August 3, 2012, the criteria for a rating in excess of 20 percent for service-connected degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2013).  

9.  Since the initial grant of service connection, December 2, 2005, to August 21, 2007, the criteria for a separate 20 percent disability rating for radial nerve impairment of the left upper extremity, as a neurologic manifestation of service-connected degenerative disc disease of the cervical spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In a December 2005 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  The Veteran was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In March 2006, the Veteran was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In regards to the Veteran's appeal for a higher initial ratings for those claims currently before the Board, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2013); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

Furthermore, VA has done everything reasonably possible to assist the Veteran with respect to his claims on appeal for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records (STRs) are associated with the claims folders and all adequately identified and available private medical records have been secured.  More recent private treatment records were obtained pursuant to the Board's July 2011 remand.  The Veteran has been provided VA medical examinations, the reports of which are associated with the claims folders.  In August 2012, VA examinations were conducted pursuant to the Board's July 2011 remand.  The VA examinations are adequate for evaluating the Veteran's claims on appeal.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Otherwise, the Veteran and his representative have submitted written arguments which have been reviewed.  Neither the Veteran nor his representative has identified, and the record of appeal does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  The Board notes that additional private medical evidence was received by the AOJ subsequent to the most recent SSOC in December 2012.  That medical evidence is duplicative of medical evidence previously submitted and reviewed.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims on appeal.  

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (providing for staged ratings at the time of an initial rating based on facts found was expanded to be applicable even in subsequent increased rating claims).  Furthermore, in a staged rating context the provisions of 38 C.F.R. § 3.105(e) (requiring proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  


Eczema

Since the award of service connection the Veteran's eczema has been evaluated under Diagnostic Code 7806 for dermatitis or eczema.  See 38 C.F.R. § 4.118.  

The rating criteria for dermatitis and eczema are based on two aspects: (1) the percentage of affected area of the body and (2) the type and frequency of treatment.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  When either aspect is satisfied for a given disability level, the corresponding disability rating is warranted.  

Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118 Diagnostic Code 7806.   

Following his application for benefits in December 2005, the Veteran underwent a VA medical examination.  The Veteran reported experiencing a skin rash that was intermittent with periods of remission.  He also reported using topical therapy on a constant or near constant basis.  The examiner noted the skin condition, identified as papules, as being located on the Veteran's face and neck.  There were no systemic manifestations nor was there sensory abnormality.  The examiner diagnosed eczema by history, and indicated that the percent of exposed areas affected and/or percent of total areas affected was less than 5 percent.  Therefore, from the grant of service connection, December 2, 2005, to March 28, 2007, the Veteran's eczema did not warrant a compensable rating.  The evidence during this period does not reflect that the Veteran's eczema affected 5 percent or more of the entire body or 5 percent or more of exposed areas, or more than topical therapy during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

On March 29, 2007, the AOJ received photos from the Veteran documenting a significant rash on his face and neck.  Thereafter, a private treatment note, dated June 7, 2007, reflects the Veteran's skin as being normal.  Thus, from March 29, 2007 (the date of receipt of photos documenting a rash on the Veteran's face) to June 6, 2007, the Board finds the Veteran's eczema affected more than 40 percent of exposed body areas.  Here, while no specific clinical finding regarding the percentage area affected by the facial rash shown in the photographs has been made, in light of its severity and the significant area of the Veteran's face and neck covered by the rash, there is reasonable doubt that the extent of the rash meets the greater than 40 percent exposed body requirement.  In this regard, consideration has been given to the findings noted in the report of VA skin examination in August 2012.  At that time, the examiner noted the Veteran's history of facial rash symptoms and made a clinical finding that the skin disorder affected more than 40 percent of exposed body areas.  Therefore, a 60 percent rating is warranted for the Veteran's service-connected eczema from March 29, 2007 to June 6, 2007 based on eczema affecting more than 40 percent of exposed body areas.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The above award is based on a staged rating.  In its review of the medical evidence prior to August 3, 2012, the Board also notes that a July 28, 2006, private treatment note reflects the Veteran as suffering from an alar rash and seborrheic dermatitis.  While that evidence would appear to show an exacerbation of the Veteran's skin condition at that time, it was first received by the RO in December 2007.  Therefore, it may not be considered as evidence of a worsening of the Veteran's skin condition prior to that time.  See, e.g., 38 C.F.R. § 3.157(b)(2) (2013) (evidence from a private physician or layman will be accepted as an informal claim for increased benefits, effective from the date received by VA).  The later June 7, 2007 private treatment record, also received in December 2007, notes the Veteran's skin as normal.  Therefore, consideration of the July 28, 2006 private treatment record does not result in a compensable rating.  Otherwise, an August 22, 2007 treatment record, which for the most part is illegible, would appear to document a finding of actinic keratosis of the right hand.  The treatment record does not note the size of the area of the right hand affected.  As such, the treatment record also does not result in a compensable rating for eczema effective the date of its receipt, also December 2007.  (Parenthetically, actinic keratosis is defined as a small, rough, raised area found on areas of skin that have been exposed to the sun for long periods of time.  See http://www.ncbi.nlm.nih.gov/pubmedhealth/)

Thereafter, the Veteran submitted additional private treatment records which were received by the RO in September 2012 and October 2012.  A number of these records, dated during the period from 2008 to 2010, reflect clinical findings of lesions on the Veteran's face.  In particular, treatment records dated in June 2008 and September 2008 note pink papules with scales.  A February 2010 treatment record reflects multiple patches and plaques on the Veteran's head and face.  In March 2010, treatment records appear to show the facial lesions and plaques abating.  Dry patches on the Veteran's elbows, right wrist, and ankles were noted.  Here, no specific clinical finding was made regarding the area of the Veteran's body (to include exposed area) affected by the rash and plaques.  Notwithstanding that fact, while this evidence would appear, again, to show an exacerbation of the Veteran's skin condition, the evidence was first received by the RO in September 2012.  Thus, it cannot be considered for the purpose of demonstrating a worsening of the Veteran's skin disability for the period prior to September 2012.  See 38 C.F.R. § 3.157(b)(2).  Furthermore, the Veteran is currently receiving the highest available rating for eczema, 60 percent, effective prior to September 2012 (i.e. since August 3, 2012).  

Otherwise, as noted above, since August 3, 2012, the Veteran has been assigned the maximum schedule rating for dermatitis/eczema which is 60 percent.  While a 100 percent rating is warranted for exfoliative dermatitis (erythroderma) under Diagnostic Code 7817, that skin disability has not been diagnosed nor have the criteria for a 100 percent evaluation been shown.  The evidence does not reflect systemic manifestations or near constant systemic therapy.  The Board also does not find that any other diagnostic codes for disabilities of the skin provide a higher than 60 percent rating.  Additionally, while Diagnostic Code 7806 allows for a rating under the relative diagnostic codes based on disfigurement of the head, face, or neck, or based on scarring (depending on the predominant disability), in this case, the predominant symptomatology of the Veteran's skin disability are best addressed by Diagnostic Code 7806.  

For the foregoing reasons, the Board finds that the Veteran's service-connected eczema warrants a noncompensable rating from December 2, 2005 to March 28, 2007; a 60 percent rating from March 29, 2007 to June 6, 2007; a noncompensable rating from June 7, 2007 to August 2, 2012; and a rating no higher than 60 percent since August 3, 2012.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assigning any higher evaluation than those assigned for the Veteran's claim on appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Fenderson, 12 Vet. App. at 126; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Moreover, although one rating stage is rated higher than a subsequent rating stage, the provisions pertaining to reductions are not for application as this rating analysis concerns one claim process where the Veteran has not yet come to rely on a higher rating.  See O'Connell, 21 Vet. App. at 93.

Disabilities of the Spine

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but no greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Following the rating criteria, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2) provides: (See also Plate V.)--For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and for the thoracolumbar spine, 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3) provides: In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides: Round each range of motion measurement to the nearest five degrees.  

Note (5) provides: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides: Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

A veteran's spine disability can also be evaluated, if warranted, under the Formula for Rating Intervertebral Disc Syndrome of Diagnostic Code 5243.  Under Diagnostic Code 5243, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Following the rating criteria under Diagnostic Code 5243, Note (1) provides: for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides: if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The Veteran is entitled to evaluation under whichever formula results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Lumbar Spine

Since the initial grant of service connection to August 2, 2012, the Veteran's degenerative disc disease of the thoracolumbar spine has been rated at 10 percent.  Thus, to warrant a higher rating, the evidence must demonstrate, at a minimum, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Following receipt of the Veteran's claim in December 2005, the Veteran underwent a VA spine examination and a VA joints examination, both in June 2006.  In the report of June 2006 VA spine examination, the Veteran reported a history of low back pain in service which had continued after service.  The Veteran also reported constant low back discomfort ranging from bearable to severe, depending on his position and physical activity.  Overexertion, bending, twisting, and/or heavy lifting caused an increase in low back symptoms.  During flare-ups, which were reported to occur every three to four months (with duration of one to two weeks) the Veteran experienced limited mobility.  On examination, forward flexion of the thoracolumbar spine was to 90 degrees, extension to 30 degrees, left and right lateral flexion were each 30 degrees, and left and right lateral rotation were each 30 degrees (combined range of motion equals 240 degrees).  The examiner's diagnosis was degenerative disc disease of the lumbar spine without radiculopathy.  He indicated that the level of disability was mild.  

A later report of June 2006 VA joints examination notes that the Veteran experienced moderate, daily pain in his low back with radiation of the pain.  Abnormal spinal contours were absent as was ankylosis and muscle spasm.  On examination, forward flexion of the thoracolumbar spine was to 70 degrees, extension to 30 degrees, left and right lateral flexion were each 30 degrees, and left and right lateral rotation were each 30 degrees (combined range of motion equals 220 degrees).  The examiner commented that the Veteran did not feel comfortable flexing more than 70 degrees.  The examiner's diagnosis was mild degenerative disc disease of the lumbar spine.  It was also noted that the Veteran's low back disability limited his mobility at times.  

Otherwise, a review of the private medical evidence dated prior to August 3, 2012, reflects references to a painful low back and diagnoses of degenerative disc disease and of degenerative joint disease of the lumbar spine.  In particular, reviews of the musculoskeletal system during a number of examinations reflected muscle strength to be full and symmetric with normal muscle tone without any atrophy or abnormal movements.  Range of motion of the Veteran's thoracolumbar spine in degrees was not reported at any time.  

Here, the clinical evidence prior to August 3, 2012 does not reflect forward flexion of the thoracolumbar spine 60 degrees or less, a combined range of motion of the thoracolumbar spine 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, based solely on objective findings, the Veteran's thoracolumbar spine disability does not warrant a higher rating.  

With respect to additional functional loss during flare-ups or when the joint is used repeatedly over a period of time, in the report of June 2006 VA spine examination, the examiner commented that the Veteran did experience flare-ups of low back pain with activity.  In the subsequent report of June 2006 VA joints examination, conducted by the same examiner, it was noted that there were no back symptom flare-ups.  In light of the Veteran's reported complaints and the apparent inconsistency in the examiner's finding with regard to flare ups, the Board will accept that the Veteran experiences flare ups of thoracolumbar pain.  With that said, the examiner did not comment on whether the Veteran experienced any additional functional loss (in additional degrees of motion lost) due to pain during flare-ups.  

The Board finds the Veteran's reported history regarding his symptoms to be credible with regard to restricted motion of the thoracolumbar spine during a flare up of pain.  As noted above, the report of June 2006 VA joints examination reflects that the Veteran was only able to flex his thoracolumbar spine to 70 degrees.  The Board finds that the range of motion of the Veteran's thoracolumbar spine during a flare-up would be further compromised.  Thus, finding reasonable doubt in favor of the Veteran, the Board finds that with flare ups of pain, the Veteran experiences additional functional loss in range of motion of his thoracolumbar spine beyond that shown clinically.  See Mitchell, 25 Vet. App. at 32; DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. § 4.40, 4.45.  The additional loss would approximate a loss such that flexion of the thoracolumbar spine would be greater than 30 degrees but less than 60 degrees.  As such, a 20 percent rating for degenerative disc disease of the thoracolumbar spine since the initial grant of service connection, December 2, 2005, to August 2, 2012, is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board does not find that a rating in excess of 20 percent for the appeal period prior to August 3, 2012 is warranted.  As noted above, the Board has awarded a 20 percent rating based on reasonable doubt.  The clinical findings do not reflect limitation of flexion of the thoracolumbar spine as being 30 degrees or less or that the thoracolumbar spine is ankylosed.  The Board finds persuasive in this instance that the VA examiner in June 2006 labeled the severity of the Veteran's disability as mild.  Additionally, the private medical evidence submitted, while noting chronic low back pain, does not identify any increase in low back symptoms associated with flare-ups of pain, weakness, fatigability, and/or incoordination.  

With regard to the evidence since August 3, 2012, the report of August 2012 VA examination reflects forward flexion of the thoracolumbar spine was to 45 degrees without evidence of painful motion, and extension of the thoracolumbar spine was to 20 degrees without evidence of painful motion.  Also, right and left lateral flexion as well as right and left lateral rotation were each to 20 degrees without evidence of painful motion.  There was no additional loss in range of motion on repetitive motion testing.  The examiner commented that the Veteran's disability resulted in functional loss based on less movement of the spine than normal.  The examiner's comment corresponds to the objective finding of limitation in motion of the thoracolumbar spine.  Additionally, a straight leg raising test was normal and there was not a finding of radiculopathy.  Symptoms attributable to a peripheral nerve condition were also not identified.  

A review of the private medical evidence dated since August 3, 2012, does not reflect reference to treatment of the thoracolumbar spine.  With regard to evaluation of the musculoskeletal system, treatment records reflected muscle strength to be full and symmetric with normal muscle tone without any atrophy or abnormal movements.  Range of motion of the Veteran's thoracolumbar spine in degrees was not reported.  

The clinical evidence since August 3, 2012 reflects forward flexion of the thoracolumbar spine to 45 degrees.  The thoracolumbar spine is not shown to be ankylosed or to be limited in flexion to 30 degrees or less.  Thus, the clinical findings support a 20 percent rating based on forward flexion of more than 30 degrees but less than 60 degrees.  Additionally, in the August 2012 VA examination report, the Veteran was noted to report that flare ups did not impact the function of the thoracolumbar spine.  In light of the Veteran's report, further discussion by the Board of additional functional loss of the thoracolumbar spine during flare ups is not warranted.  See Mitchell, 25 Vet. App. at 32; DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. § 4.40, 4.45.  As such, in light of the clinical findings, since August 3, 2012, a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board has also considered the Veteran's claim based on arthritis of the thoracolumbar spine under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In this case, the Veteran's thoracolumbar spine disability is manifested by limitation of motion and is evaluated for such under Diagnostic Code 5242 for degenerative arthritis of the thoracolumbar spine.  

Furthermore, consideration has been given to whether a higher rating would be warranted for the Veteran's degenerative disc disease of the thoracolumbar spine at any time during the appeal period based on incapacitating episodes (requiring bed rest prescribed by a physician and treatment by a physician) due to intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran has not reported that he experiences incapacitating episodes nor have incapacitating episodes been identified by the medical evidence of record.  Thus, a rating higher than 20 percent at any time during the appeal period would not be warranted based on consideration of the criteria of Diagnostic Code 5243.  Additionally, radicular symptoms associated with a neurologic deficit related to the Veteran's degenerative disc disease of the thoracolumbar spine have not been shown nor have other neurologic manifestations such as bowel or bladder problems.  

For the foregoing reasons, the Board finds that from December 2, 2005 to August 2, 2012, the Veteran's degenerative disc disease of the thoracolumbar spine, with consideration of flare ups resulting in additional functional loss, warrants a 20 percent rating; a rating in excess of 20 percent since August 3, 2012, has not been shown.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assigning any higher evaluation than those assigned for the Veteran's claim on appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fenderson, 12 Vet. App. at 126; Gilbert, 1 Vet. App. at 53-56.

Cervical Spine

Since the initial grant of service connection, December 2, 2005, to August 2, 2012, the Veteran's degenerative disc disease of the cervical spine has been rated at 10 percent.  Thus, to warrant a higher rating, the evidence must demonstrate, at a minimum, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Following receipt of the Veteran's claim in December 2005, as noted above, the Veteran underwent a VA spine examination and a VA joints examination, both in June 2006.  The examinations were conducted by the same examiner. 

In the report of June 2006 VA spine examination, the Veteran reported a history of disc protrusion with possible nerve compression causing a radiating pain in his left arm.  Post service, the Veteran reported that his cervical pain was intermittent with remissions.  He also reported that during flare-ups of cervical pain his left arm would experience numbness and tingling.  Clinical examination of the Veteran's cervical spine did not reveal it to be ankylosed nor was there evidence of spasm.  Forward flexion of the cervical spine was to 45 degrees, extension was to 45 degrees, right and left lateral flexion was to 45 degrees, as well as right and left lateral rotation to 80 degrees (combined range of motion equals 340 degrees).  Motor, sensory, and reflex evaluations were normal.  An x-ray of the spine earlier that month, June 2006, revealed possible spasm and mild degenerative changes.  The examiner also referenced a private magnetic resonance imaging (MRI) study from May 2005 which revealed a "[b]road based left foraminal disc protrusion at C6-C7 effaces left nerve root sleeve and likely compresses the exiting left C7 nerve root."  The MRI study identified the rest of the cervical levels to be normal in appearance.  The June 2006 examiner's diagnosis was degenerative disc disease of the cervical spine without radiculopathy.  The examiner commented that the Veteran's cervical spine disability was mild.  

A subsequent report of June 2006 VA joints examination notes that the Veteran did not experience pain in his neck but that there was some radiating pain into the left upper extremity.  There was no evidence of spasm, abnormal spinal contours or ankylosis.  Forward flexion of the cervical spine was to 45 degrees, extension was to 45 degrees, right lateral flexion was to 45 degrees, left lateral flexion was to 35 degrees, as well as right and left lateral rotation to 70 degrees (combined range of motion equals 310 degrees).  Motor, sensory, and reflex evaluations were normal.  The examiner's diagnosis was mild degenerative disc disease of the cervical spine.  

A review of the private medical evidence dated prior to August 3, 2012, reflects reference as late as July 28, 2006 to HNP (herniated nucleus pulposus) (i.e. herniated disc).  Otherwise, the evidence reflects diagnoses of degenerative changes of the cervical spine but does not reference any radicular symptoms into the left upper extremity subsequent to the June 2006 VA examinations.  Reviews of the musculoskeletal system were noted as reflecting muscle strength to be full and symmetric with normal muscle tone without any atrophy or abnormal movements.  Range of motion of the Veteran's cervical spine in degrees was not reported at any time.  

Here, the clinical evidence prior to August 3, 2012 does not reflect flexion of the cervical spine 30 degrees or less; or the combined range of motion of the cervical spine 170 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  With respect to additional functional loss during flare-ups, in the report of June 2006 VA spine examination, the examiner commented that the Veteran did experience flare-ups of pain which were manifested in the left scapula region.  In the report of June 2006 VA joints examination, it was noted that there were no cervical symptom flare-ups.  In light of the Veteran's reported complaints and the apparent inconsistency in the examiner's findings, the Board will assume the Veteran does experience flare-ups.  With that said, the evidence does not reflect pain or limitation of motion necessarily of the cervical spine during a flare up but pain in the left scapula region radiated into the left arm (as noted by the examiner).  As any flare up in pain has not been identified as affecting the range of motion of the cervical spine, a discussion of additional functional loss in range of motion of the cervical spine due to flare ups, is not warranted.  See Mitchell, 25 Vet. App. at 32; DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. § 4.40, 4.45.  

Therefore, the Board does not find that since the initial grant of service connection December 2, 2005, to August 2, 2012, a rating in excess of 10 percent for degenerative disc disease of the cervical spine is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

With regard to the evidence since August 3, 2012, the report of August 2012 VA examination reflects forward flexion and extension of the cervical spine were to 30 degrees each without evidence of painful motion.  Also, right and left lateral flexion were each to 30 degrees without evidence of painful motion, and right and left lateral rotation were each to 60 degrees.  Lateral flexion and rotation were without evidence of painful motion with a combined range of motion equal to 240 degrees.  There was no additional loss in range of motion on repetitive motion testing.  The examiner commented that the Veteran's disability resulted in functional loss based on less movement of the cervical spine than normal.  The examiner's comment corresponds to the objective finding of limitation in motion of the cervical spine.  Additionally, there was no finding of muscle spasm.  Muscle strength, sensory, and reflex testing were all within normal limits and the examiner commented that the Veteran did not have radiculopathy.  Symptoms attributable to a peripheral nerve condition were not identified.  

A review of the private medical evidence dated since August 3, 2012, does not reflect reference to treatment of the cervical spine.  With regard to evaluations of the musculoskeletal system, treatment records reflected muscle strength to be full and symmetric with normal muscle tone without any atrophy or abnormal movements.  Range of motion of the Veteran's cervical spine in degrees was not reported.  

Here, the clinical evidence since August 3, 2012 reflects forward flexion of the thoracolumbar spine to 45 degrees.  The thoracolumbar spine is not shown to be ankylosed or to be limited in flexion to 30 degrees or less.  Thus, clinical findings support a 20 percent rating based on forward flexion of more than 30 degrees but less than 60 degrees.  Additionally, in the August 2012 VA examination report, the Veteran was noted to report that flare ups did not impact the function of the cervical spine.  In light of the Veteran's report, further discussion by the Board of additional functional loss of the thoracolumbar spine during flare ups is not warranted.  See Mitchell, 25 Vet. App. at 32; DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. § 4.40, 4.45.  As such, in light of the clinical findings, since August 3, 2012, a rating in excess of 20 percent for degenerative disc disease of the cervical spine is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board has also considered the Veteran's claim for a higher rating for degenerative disc disease of the cervical spine based on arthritis of the cervical spine under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, as noted previously, under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In this case, the Veteran's cervical spine disability is manifested by limitation of motion and is evaluated for such under Diagnostic Code 5242 for degenerative arthritis of the cervical spine.  

The Board has also considered whether a higher rating would be warranted for the Veteran's degenerative disc disease of the cervical spine at any time during the appeal period based on incapacitating episodes (requiring bed rest prescribed by a physician and treatment by a physician) due to intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran has not reported that he experiences incapacitating episodes nor have incapacitating episodes been identified by the medical evidence of record.  Thus, a rating higher than 20 percent at any time during the appeal period would not be warranted based on consideration of Diagnostic Code 5243.  

Also, with respect to neurologic impairment during the appeal period, in his August 2006 notice of disagreement, the Veteran referred to nerve impairment in his left upper extremity.  The RO treated the reference as an implied claim for disability.  In a January 2008 rating decision, the RO denied the Veteran's claim for service connection for left upper extremity nerve involvement and muscle atrophy.  The Veteran has not appealed the RO's decision.  Furthermore, the RO's rating action does not preclude the Board from considering any neurologic manifestation of the Veteran's cervical spine disability as this is part of the rating analysis for evaluating the spine.

In the August 2012 VA examination report, the Veteran was noted to report having suffered from neck pain that radiated to his left shoulder and arm causing atrophy of his triceps muscle.  He commented that the pain had resolved over the years and that currently any neck pain did not radiate.  

Private medical evidence, received by the RO in December 2007 (and not considered by the RO in its January 2008 rating decision), documents radicular pain and muscle weakness of the left upper extremity prior to the June 2006 VA examination.  In particular, August 2005 and February 2006 treatment records document weakness and numbness in the left triceps muscle.  Atrophy of the triceps muscle was not identified.  In the reports of June 2006 VA examinations, the Veteran reported tingling in the left upper extremity when he experienced pain in the left scapula area.  Otherwise, neurologic evaluation at that time was normal and the Veteran's left triceps was not reported as being atrophied.  A subsequent July 2006 treatment record referenced a herniated cervical disc and degenerative changes.  In an August 22, 2007 private record, there was no reporting of neurologic symptoms or was there a reference to herniated cervical disc.  

While the above private records were received by the RO in December 2007, nonetheless, the records provide a clearer clinical picture and further support the Veteran's complaints and history noted during the June 2006 VA examinations.  Therefore, finding reasonable doubt in the Veteran's favor, the Board concludes that from December 2, 2005, to August 21, 2007, a separate 20 percent rating for mild incomplete paralysis of the radial nerve (the radial nerve supplies the medial and lateral heads of the triceps brachii muscle) is warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8514.  

In this case, notwithstanding the apparent negative neurologic findings in the reports of June 2006 VA examinations, the Veteran had reported experiencing intermittent neurologic symptoms.  Thus, it is reasonable to assume that neurologic symptoms may not have been clinically evident at the time of the VA examinations.  Furthermore, the Board also finds persuasive that there was a diagnosis of a herniated cervical disc, the apparent cause of the compression of the spinal nerve root, up until the August 22, 2007 private treatment record.  There were no subsequent neurologic findings clinically documented.  Thus, taking into consideration the private medical evidence in its assessment of the Veteran's condition, the Board finds the Veteran's complaints in combination with the clinical evidence support a reasonable doubt finding of mild incomplete paralysis of the radial nerve from December 2, 2005 to August 22, 2007.  

The Board does not otherwise find a rating higher than 20 percent is warranted from December 2, 2005 to August 21, 2007.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2013).  The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  In light of the Veteran's neurologic symptoms and complaints, which have been identified at various times as numbness, weakness, and tingling, the Board does not find the Veteran's radial nerve impairment more nearly approximates moderate or severe incomplete paralysis, or otherwise complete paralysis of the radial nerve.  

For the foregoing reasons, the Board finds that from December 2, 2005 to August 2, 2012, a rating in excess of 10 percent for degenerative disc disease of the cervical spine is not warranted.  Also, since August 3, 2012, the evidence does not support a rating in excess of 20 percent for degenerative disc disease of the cervical spine.  However, finding reasonable doubt in the Veteran's favor, the Board concludes that from December 2, 2005 to August 21, 2007, a separate 20 percent rating for neurologic manifestations of the Veteran's service-connected degenerative disc disease of the cervical spine are reflective of mild radial nerve impairment of the left upper extremity.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assigning any higher evaluation than those assigned for the Veteran's claim, to include that assigned for additional neurologic disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fenderson, 12 Vet. App. at 126; Gilbert, 1 Vet. App. at 53-56.  Moreover, although one rating stage is rated higher than a subsequent rating stage for additional neurologic disability, the provisions pertaining to reductions are not for application as this rating analysis concerns one claim process where the Veteran has not yet come to rely on a higher rating.  See O'Connell, 21 Vet. App. at 93.

Extra-Schedular Consideration

Consideration has also been given to whether the schedular rating is inadequate, requiring that the AOJ refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

Also, extra-schedular ratings under 38 C.F.R. § 3.321 are awarded on a disability-by-disability basis for each individual disability being considered and not on the combined effect of all of a claimant's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237 (2013).  

The schedular ratings in this case for each of the Veteran's service-connected disabilities on appeal are adequate.  There is no showing that the Veteran's service-connected eczema, his degenerative disc disease of the thoracolumbar spine, or his degenerative disc disease of the cervical spine with additional neurologic disability is so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  Here, the rating criteria describe or contemplate the severity and symptomatology of the Veteran's disabilities.  The Veteran is a real estate agent and has contended that his skin disability can have an effect on business, in light of his appearance when it flares up.  The rating criteria contemplate the severity of symptoms and the degree of body surface affected.  Regarding his thoracolumbar spine and cervical spine, the Veteran has reported experiencing chronic pain and limitation of motion.  The rating criteria contemplate both these symptoms.

Therefore, without sufficient evidence reflecting that any disability picture in this instance is not contemplated by the rating schedule for that disability, referral for a determination of whether any particular disability picture (skin, thoracolumbar spine, or cervical spine) requires the assignment of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1).  

Finally, the record does not show, nor has the Veteran contended that he is unemployable as a result of his service-connected eczema, his degenerative disc disease of the thoracolumbar spine, or his degenerative disc disease of the cervical spine (individually or in combination).  Thus, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) need not be discussed further as it is not reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

From December 2, 2005 to March 28, 2007, a compensable rating for service-connected eczema is denied.  

From March 29, 2007 to June 6, 2007, a rating to 60 percent for service-connected eczema is granted subject to the laws and regulations governing the payment of monetary benefits.  

From June 7, 2007 to August 2, 2012, a compensable rating for service-connected eczema is denied.  

Since August 3, 2012, a rating in excess of 60 percent for service-connected eczema is denied.  

From December 2, 2005 to August 2, 2012, a rating to 20 percent for service-connected degenerative disc disease of the thoracolumbar spine is granted subject to the laws and regulations governing the payment of monetary benefits.  

Since August 3, 2012, a rating in excess of 20 percent for service-connected degenerative disc disease of the thoracolumbar spine is denied.  

From December 2, 2005 to August 2, 2012, a rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine is denied.  

Since August 3, 2012, a rating in excess of 20 percent for service-connected degenerative disc disease of the cervical spine is denied.  

From December 2, 2005 to August 21, 2007, a rating to 20 percent for radial nerve impairment of the left upper extremity, as a neurologic manifestation of service-connected degenerative disc disease of the cervical spine, is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


